Per Curiam:

The petition for a writ of certiorari in this cause is granted. On consideration of the suggestion of the United States that this cause has abated, it is ordered that the judgments of the Circuit Court of Appeals for the Third Circuit and of the United States District Court for the Eastern District of Pennsylvania in this cause be, arid the same are hereby, vacated, and the cause is remanded to the District Court with directions to dismiss the proceeding as abated. United States ex rel. Claussen v. Curran, Commissioner of Immigration, 276 U. S. 590.